Citation Nr: 0918379	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

2.  Entitlement to an increased rating for residuals of a 
right knee injury, evaluated as 10 percent disabling prior to 
October 21, 2006 and as 50 percent disabling since 
October 21, 2006.  

3.  Entitlement to an increased rating for residuals of a 
right thumb injury, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The Veteran served on active military duty from August 1981 
to February 1995.  In addition, he had approximately 
six-and-a-half years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in San Diego, California denied service connection for carpal 
tunnel syndrome of the right wrist and denied disability 
evaluations in excess of 10 percent for each of the 
service-connected residuals of a right knee injury and the 
service-connected residuals of a right thumb injury.  
Approximately two weeks later in October 2004, the RO in 
Reno, Nevada notified the Veteran of that decision.  

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record and has been reviewed.  

In June 2006, the Board remanded the issues on appeal to the 
RO through the Appeals Management Center (AC) in Washington, 
D.C. for further evidentiary development.  By a December 2007 
rating action, the AMC awarded an increased evaluation of 
50 percent, effective from October 21, 2006, for the 
Veteran's service-connected right knee disability.  The 
Veteran's appeal has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right wrist was not 
manifested in service or until many years thereafter and is 
not related in any way to the Veteran's active duty.  

2.  Prior to October 21, 2006, the right knee injury 
residuals were manifested by 3/5 strength with knee 
extension, mild tenderness, severe patellofemoral 
crepitation, and pain and fatigability after repetitive use.  
However, 5/5 quadricep strength, normal range of motion, and 
no gait abnormalities or instability were also shown.  

3.  Since October 21, 2006, the right knee injury residuals 
have been manifested by an antalgic gait, difficulty with toe 
and heel gait, difficulty squatting, atrophy of the right 
quadriceps, as well as tenderness along the medial and 
lateral facet joints of the patella.  However, stability, 
equal and brisk reflexes at the patellar and Achilles levels, 
no significant joint effusion, limitation of flexion no worse 
than 120 degrees, and limitation of extension no worse than 
50 degrees have also been shown.  

4.  The right thumb injury residuals are manifested by 
favorable ankylosis with good strength to resistance and no 
fatigability or pain after repetitive use.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right wrist was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for disability ratings in excess of 
10 percent prior to October 21, 2006 and in excess of 
50 percent since October 21, 2006 for residuals of a right 
knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5257, 5260-5261 (2008).  

3.  The criteria for a disability rating in excess of 
10 percent for residuals of a right thumb injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, DC 5224 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Service Connection Claim

Here, an August 2005 letter notified the Veteran of the 
criteria for his service connection claim.  In addition, this 
document informed him that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
issue but that he must provide enough information so that the 
agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, in June 
and September 2006 correspondence, the AMC informed the 
Veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  

Clearly, the August 2005, June 2006, and September 2006 
letters were issued after the initial adjudication (and 
denial) of the Veteran's service connection claim in 
September 2004.  The timing defect of such correspondence, 
however, was cured by the AMC's subsequent re-adjudication of 
the Veteran's service connection claim and issuance of a 
supplemental statement of the case March 2008.  Pelegrini II.  
See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

		2.  Increased Rating Claims

Initially, the Board notes that the general VCAA notification 
requirements for the Veteran's increased rating claims were 
satisfied by a pre-decisional letter issued to him in June 
2004.  Specifically, the document informed him of the 
evidence required to support his increased rating claims and 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In particular, the June 2004 letter specifically stated that 
evidence of increased severity of the service-connected right 
knee and right thumb disabilities may include doctors' 
statements containing physical and clinical findings, 
laboratory and radiographic results, and dates of 
examinations and testing.  Also, this correspondence informed 
the Veteran of his opportunity to submit statements from 
other individuals who are able to describe from their 
knowledge and personal observations the manner in which his 
disabilities have become worse.  

Further, throughout the current appeal, the Veteran has 
described the specific symptoms that he experiences as a 
result of his service-connected orthopedic disorders, the 
frequency and severity of such symptomatology, as well as 
other involvement and additional disablement caused by these 
disabilities.  See, e.g., May 2006 hearing transcript (T.) 
at 13-19.  Such statements exhibit his understanding of the 
criteria necessary for increased ratings for these 
disabilities.  See Vazquez-Flores, 22 Vet. App. 37 (2008) 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim")).  As such, the Board finds 
that any content error of the June 2004 correspondence has 
not affected the essential fairness of the current 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Moreover, in June and September 2006 letters, the AMC 
informed the Veteran of the type of evidence necessary to 
establish an effective date (element #5) if any of his 
increased rating claims were to be granted.  See 
Dingess/Hartman, 19 Vet. App. at 488.  The timing defect of 
these documents was cured by the AMC's subsequent 
re-adjudication of the Veteran's increased rating claims and 
issuance of a supplemental statement of the case March 2008.  
Pelegrini II; VAOPGCPREC 7-2004 (July 16, 2004); and Mayfield 
v. Nicholson, 444 F.3d at 1333.

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection and increased rating claims 
adjudicated in this decision.  All available relevant 
service, and post-service, treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  He has been accorded VA examinations 
pertinent to his service-connected right knee and right thumb 
disabilities.  Also, he has testified at a personal hearing 
conducted before the undersigned VLJ.  

Service treatment records are negative for complaints, or 
findings, of right carpal tunnel syndrome.  Indeed, available 
post-service medical records do not reflect treatment for 
such a disability until April 2004, almost 10 years after the 
Veteran's discharge from service.  Further, the claims folder 
contains no competent evidence associating the 
currently-diagnosed right carpal tunnel syndrome with the 
Veteran's service.  Thus, a remand for a pertinent VA medical 
opinion is not necessary.  38 U.S.C.A. § 5103A(a)(2); Charles 
v. Principi, 16 Vet. App. 370 (2002) & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to these matters, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Indeed, following receipt of 
the most recent supplemental statement of the case in March 
2008, the Veteran responded one week later that he had no 
other information or evidence to submit.  He asked that his 
appeal be returned to the Board for further appellate 
consideration as soon as possible.  The Board will, 
therefore, proceed to consider these claims, based on the 
evidence of record.  

II.  Service Connection For Right Carpal Tunnel Syndrome

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In the present case, service treatment records are negative 
for complaints of, treatment for, or findings specific to 
carpal tunnel syndrome of the right wrist.  Indeed, the first 
diagnosis of right carpal tunnel syndrome is dated in April 
2004, almost one decade after the Veteran's retirement from 
service.  

The Veteran admits that he did not have problems with carpal 
tunnel syndrome of his right wrist during service.  Rather, 
he maintains that this problem begin after his retirement 
from active duty and has continued since its onset.  He 
believes that his currently diagnosed right carpal tunnel 
syndrome is the result of his 20+ year military occupational 
responsibilities as a computer operator, programmer, and 
processor.  See, e.g., T. at 3-11.  [Service personnel 
records indicate that the Veteran's primary occupational 
specialties included responsibilities as a supply systems 
analysis craftsman and inventory management specialist.]  

The Veteran's lay assertions provide a credible account of 
his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a layperson is competent to report symptoms because 
such actions come to him/her through his/her senses and, as 
such, require only personal knowledge rather than medical 
expertise) and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (lay evidence is acceptable to prove the occurrence of 
an injury during service).  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  See also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran 
is not competent to render an opinion as to the medical 
etiology of a current disability, absent evidence showing 
that he has medical training or expertise).  

Of significance to the Board in the present case is the 
absence of a diagnosis of right carpal tunnel syndrome for 
many years after the Veteran's retirement from service.  
Specifically, the August 1994 retirement examination was 
negative for any findings pertinent to right carpal tunnel 
syndrome.  Further, the first diagnosis of this disability is 
dated in April 2004, almost one decade after the Veteran's 
retirement from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Moreover, as the Board has previously discussed herein, all 
available reports of post-service outpatient treatment that 
the Veteran has received for his right carpal tunnel syndrome 
have been obtained and associated with the claims folder.  
Significantly, these records do not include an opinion (from 
the treating medical professional) associating the Veteran's 
right carpal tunnel syndrome with his active service or any 
incident therein (including his in-service occupational 
duties).  

Based on the evidentiary posture as discussed herein, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim.  The benefit-of-the-
doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Initially, by a July 1995 rating action in the 
present case, the RO granted service connection for residuals 
of a right knee injury (10%, from March 1995) and residuals 
of a right thumb injury (10%, from March 1995).  During the 
current appeal, and specifically by a December 2007 rating 
action, the AMC awarded an increased evaluation of 
50 percent, effective from October 21, 2006, for the 
Veteran's service-connected right knee disability.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

	A.  Residuals Of A Right Knee Injury

Various diagnostic codes have been considered in the 
evaluation of the Veteran's service-connected residuals of a 
right knee injury.  Specifically, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10% (for slight recurrent subluxation or lateral 
instability), 20% (for moderate recurrent subluxation or 
lateral instability), and 30% (for severe recurrent 
subluxation or lateral instability).  38 C.F.R. § 4.71a, 
DC 5257 (2008).  

Also for consideration are the diagnostic codes which 
evaluate impairment resulting from limitation of motion of 
the knee.  See VAOPGCPREC 23-1997 (July 1997) (in which the 
VA General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  See 
also VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Initially, the Board notes that normal flexion and extension 
of the knee joint range from 140 degrees to zero degrees.  
38 C.F.R. § 4.71, Plate II (2008).  According to a relevant 
diagnostic code, the following ratings are warranted for 
varying degrees of limitation of flexion of the knee:  0% 
(for limitation of flexion of the leg to 60 degrees), 10% 
(for limitation of flexion of the leg to 45 degrees), 20% 
(for limitation of flexion of the leg to 30 degrees), and 30% 
(for limitation of flexion of the leg to 15 degrees).  
38 C.F.R. § 4.71a, DC 5260 (2008).  

The following ratings are warranted for varying degrees of 
limitation of extension of the knee:  0% (for limitation of 
extension of the leg to 5 degrees), 10% (for limitation of 
extension of the leg to 10 degrees), 20% (for limitation of 
extension of the leg to 15 degrees), 30% (for limitation of 
extension of the leg to 20 degrees), 40% (for limitation of 
extension of the leg to 30 degrees), and 50% (for limitation 
of extension to 45 degrees).  38 C.F.R. § 4.71a, DC 5261 
(2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Here, the Veteran contends that his service-connected right 
knee disability is more severe than the current 10 percent 
rating prior to October 21, 2006 and 50 percent evaluation 
since October 21, 2006 indicate.  In particular, throughout 
the entire appeal period, he has described weakness, 
limitation of motion, and instability of his right knee.  
See, e.g., T. at 13.  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the Veteran's 
service-connected right knee disability in the present case, 
the Board concludes that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

		1.  Prior To October 21, 2006

Prior to October 21, 2006, the Veteran's service-connected 
right knee disability was evaluated based upon impairment 
resulting from recurrent subluxation or lateral instability 
of this joint.  Although the Veteran complained of buckling 
and giving way of his right knee during that time, multiple 
examinations demonstrated no instability of this joint.  
Specifically, stability to varus/valgus and Lachman testing 
and no dislocation were consistently shown.  Without evidence 
of moderate recurrent subluxation or lateral instability of 
the Veteran's right knee, an increased rating of 20% for the 
service-connected disability of this joint cannot be awarded 
prior to October 21, 2006.  38 C.F.R. § 4.71a, DC 5257 
(2008).  

Further, physical examinations showed normal range of motion 
of the Veteran's right knee (with zero degrees of extension 
and 140 degrees of flexion).  Without evidence of limitation 
of flexion of the veteran's right knee to 45 degrees, or 
limitation of extension of this joint to 10 degrees, separate 
compensable evaluations of 10% based on limitation of flexion 
or limitation of extension of this joint prior to October 21, 
2006 is not warranted.  38 C.F.R. § 4.71a, DCs 5260 & 5261 
(2008).  [Moreover, as the file contains no competent 
evidence of ankylosis of this joint, dislocation of the 
semilunar cartilage, or impairment of the tibia and fibula, a 
disability rating greater than 10 percent based upon 
impairment resulting from such pathology prior to October 21, 
2006 is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 
5262 (2008).]  

Additionally, at various outpatient treatment sessions and 
evaluations completed prior to October 21, 2006, the Veteran 
described increased weakness, pain after activity, stiffness, 
frequent locking, and giving way of his right knee.  Physical 
examinations of his right knee showed 3/5 strength with knee 
extension, mild joint-line tenderness, pain, and severe 
patellofemoral crepitation.  The July 2004 VA joints 
examination reflected the presence of pain and fatigability 
of the Veteran's right knee after repetitive use of this 
joint.  

Significantly, however, multiple examinations of the 
Veteran's right knee also consistently showed normal range of 
motion, 5/5 quadricep strength, and no gait problems.  Based 
on this evidence, the Board finds that the currently-assigned 
10 percent rating for the service-connected residuals of a 
right knee injury prior to October 21, 2006 adequately 
portrays the functional impairment, pain, and weakness that 
the Veteran experienced as a consequence of use of this joint 
during that time.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261 
(2008).  Of particular significance to the Board are the 
relatively mild findings shown on examinations.  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected residuals of a right knee injury at any 
time during the current appeal prior to October 21, 2006.  
The Veteran's appeal for an increased disability rating for 
this service-connected disability during that time period 
must, therefore, be denied.  

		2.  Since October 21, 2006

Since October 21, 2006, the Veteran's service-connected right 
knee disability has been evaluated as 50 percent disabling, 
based upon impairment resulting from limitation of extension 
of this joint.  This evaluation is the highest rating 
allowable pursuant to the diagnostic code which rates 
impairment resulting from limitation of extension of the knee 
joint.  38 C.F.R. § 4.71a, DC 5261.  

A VA joints examination conducted on October 21, 2006 
demonstrated 120 degrees of flexion.  Initially, at that 
time, the Veteran lacked 15 degrees of extension in this 
joint.  Upon, repetitive use, the Veteran's ability to flex 
his right knee remained unchanged.  However, he lost 
35 degrees of additional extension (resulting in a total loss 
of extension of 50 degrees).  

In light of the current finding of 120 degrees of flexion of 
this joint, a separate compensable rating based upon 
impairment resulting from such pathology is not warranted.  
38 C.F.R. § 4.71a, DC 5260 (2008) (which stipulates that 
evidence of limitation of flexion of the knee to 45 degrees 
is necessary for the award of a 10 percent rating).  See also 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Additionally, at the October 21, 2006 VA joints examination, 
the Veteran described increased pain, weakness, stiffness, 
instability, and limitation of motion in his right knee.  He 
also reported being able to walk only one to two blocks 
before having to stop to rest for two to three minutes and 
also having significantly diminished activities.  A physical 
examination of this joint showed an antalgic gait, difficulty 
with toe and heel gait, difficulty squatting, atrophy of the 
right quadriceps, as well as tenderness along the medial and 
lateral facet joints of the patella.  The examiner concluded 
that the Veteran has degenerative joint disease of his right 
knee with quadriceps muscle weakness.  

As previously discussed herein, the currently-assigned 
50 percent rating for the service-connected right knee 
disability contemplates the extent of functional impairment 
upon the Veteran's repetitive use of this joint.  In this 
regard, the Board notes that the October 21, 2006 VA 
examination also showed equal and brisk reflexes at the 
patellar and Achilles levels and no significant joint 
effusion.  Based on this evidence, the Board finds that the 
currently-assigned 50 percent rating for the 
service-connected residuals of a right knee injury since 
October 21, 2006 adequately portrays the functional 
impairment, pain, and weakness that the Veteran experienced 
as a consequence of use of this joint.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5260-5261 (2008).  

In addition, the Board has considered the Veteran's 
complaints of giving way of his right knee.  Significantly, 
however, the physical examination conducted on his right knee 
on October 21, 2006 demonstrated no dislocation, no 
subluxation, negative anterior posterior drawer sign, intact 
medial and lateral collateral ligaments, negative pivot shift 
test, and negative Lachman's testing.  Indeed, the examiner 
concluded that the Veteran has good stability of his right 
knee.  

Without evidence of slight recurrent subluxation or lateral 
instability of the veteran's right knee, a separate 
compensable rating of 10% for the service-connected 
disability of this joint cannot be awarded since October 21, 
2006.  38 C.F.R. § 4.71a, DC 5257 (2008).  See also 
VAOPGCPREC 23-1997 (July 1997) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of motion and instability of that joint).  

Moreover, since October 21, 2006, ankylosis of the Veteran's 
right knee has not been shown.  Thus, a disability rating 
greater than 50 percent based upon impairment resulting from 
such pathology since October 21, 2006 is not warranted.  
38 C.F.R. § 4.71a, DC 5256 (2008).  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 50 percent rating for the 
service-connected residuals of a right knee injury at any 
time since October 21, 2006.  This portion of the Veteran's 
appeal for an increased disability rating for his 
service-connected right knee disability must, therefore, be 
denied.  

	B.  Residuals of a Right Thumb Injury

According to the applicable diagnostic code, evidence of 
favorable ankylosis of the thumb warrants a 10 percent 
rating.  The next higher evaluation, 20 percent, requires 
evidence of unfavorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5224 (2008).  

Favorable ankylosis is considered to have occurred when only 
the carpometacarpal or interphalangeal joint of the thumb is 
ankylosed and there is a gap of two inches (5.1 centimeters) 
or less between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Note 4(iv) preceding DC 5216 (2008).  

Unfavorable ankylosis is considered to have occurred when 
either:  (1)  both of the carpometacarpal and interphalangeal 
joints are ankylosed (even if each joint is individually 
fixed in a favorable position) or (2)  only the 
carpometacarpal or the interphalangeal joint is ankylosed and 
there is a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Notes 4(ii) & (iii) preceding DC 5216 (2008).  

Also for consideration are the questions of whether 
amputation is warranted and whether an additional rating is 
warranted for resulting limitation of motion of the other 
digits or interference with the overall function of the hand.  
38 C.F.R. § 4.71a, Note following DC 5224 (2008).  See also 
38 C.F.R. § 4.71a, Note 4(i) preceding DC 5216 (2008) (which 
stipulates that, if both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the resulting disability will be evaluated as 
amputation at the metacarpophalangeal joint or through the 
proximal phalanx).  

Here, the Veteran contends that his service-connected right 
thumb disability is more severe than the current 10 percent 
rating indicates.  In particular, throughout the entire 
appeal period, he has described numbness and pain of this 
extremity.  See, e.g., T. at 13-14.  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the Veteran's 
service-connected right thumb disability in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

A July 2004 VA thumb examination demonstrated the presence of 
a fused proximal interphalangeal joint (at a zero degree 
angle) with no movement.  The gap between the thumb pad and 
the fingers (with the thumb attempting to oppose the fingers) 
was within normal limits.  X-rays taken of the Veteran's 
right thumb showed slight first carpometacarpal and first 
metacarpophalangeal osteoarthritis as well as interphalangeal 
arthrodesis (with an indwelling pin across the former joint 
and threaded at both ends).  

As previously discussed herein, all available treatment 
records adequately cited by the Veteran have been obtained 
and associated with the claims folder.  The available 
evidence (to include the July 2004 VA thumb examination 
report) clearly indicates that only ankylosis of the 
interphalangeal joint has been shown, with a gap between the 
thumb pad and the fingers (with the thumb attempting to 
oppose the fingers) measuring less than two inches (5.1 
centimeters).  

Such evidence illustrates only favorable ankylosis of the 
Veteran's right thumb.  38 C.F.R. § 4.71a, Note 4(iv) 
preceding DC 5216.  As the evidence of record does not 
reflect the presence of unfavorable ankylosis of the 
Veteran's right thumb, an increased rating of 20 percent for 
the service-connected disability of this extremity is not 
warranted.  38 C.F.R. § 4.71a, DC 5224.  Such evidence also 
does not support the conclusion that the Veteran's 
service-connected right thumb disability should be rated, by 
analogy, as with amputation of this extremity.  38 C.F.R. 
§ 4.71a, Note 4(i) preceding DC 5216.  See also 38 C.F.R. 
§ 4.71a, Note following DC 5224.  

Further, the July 2004 VA thumb examination demonstrated good 
strength to resistance and no fatigability or pain after 
repetitive use.  No limitation of motion of the other digits 
of the Veteran's right hand was found to be associated with 
the right thumb disability.  Subsequently-received medical 
records do not refute these findings.  [Indeed, at the May 
2006 hearing, the Veteran testified that he has good mobility 
of his right thumb.  T. at 14.]  

In light of these findings, a rating greater than the 
currently-assigned evaluation of 10 percent, based upon 
limitation of motion of the other digits of the right hand or 
upon demonstrated interference with the overall function of 
the hand is not warranted.  38 C.F.R. § 4.71a, Note following 
DC 5224.  Further, and based on such negative findings, the 
Board finds that the currently-assigned 10 percent rating 
adequately portrays the functional impairment, pain, and 
weakness that the Veteran experienced as a consequence of use 
of this extremity.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261 
(2008).  

The Board has considered the Veteran's complaints of numbness 
in his right thumb.  Significantly, however, no neurological 
impairment of this extremity was shown at the July 2004 VA 
thumb examination.  (Indeed, the only neurological disorder 
demonstrated at that time was carpal tunnel syndrome of the 
Veteran's right wrist.)  Further, at the May 2006 hearing, 
the Veteran denied seeking any treatment for his 
service-connected right thumb disability after the July 2004 
VA examination.  In addition, the outpatient treatment 
records received pursuant to the Board's June 2006 Remand do 
not reflect any medical care received for right thumb 
pathology.  Most recently, in March 2008, the Veteran stated 
that he had no other information or evidence to submit.  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected residuals of a right thumb injury at any 
time during the current appeal.  This portion of the 
Veteran's appeal must, therefore, be denied.  

	C.  Extraschedular Evaluation For The Service-Connected 
Right Knee And Right Thumb Disabilities

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's service-connected 
residuals of right knee and right thumb injuries have 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  
According to evidence of record, the Veteran receives only 
periodic outpatient right knee treatment and no medical care 
for his right thumb.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, have the Veteran's service-connected 
residuals of right knee and right thumb injuries resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected right knee and right 
thumb disabilities at any time during the current appeal.  


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is denied.  

Disability ratings in excess of 10 percent prior to 
October 21, 2006 and in excess of 50 percent since 
October 21, 2006 for residuals of a right knee injury are 
denied.  

A disability rating in excess of 10 percent for residuals of 
a right thumb injury is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


